Citation Nr: 0626643
Decision Date: 07/06/06	Archive Date: 09/01/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  04-20 420	)	DATE JUL 06 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for reflex sympathetic dystrophy, with postoperative fracture, right ankle.

2.  Entitlement to service connection for a left ankle disability claimed as secondary to service-connected right ankle disability.

3.  Entitlement to a total disability rating based in individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The appellant is a veteran who had service with the Army National Guard from May 1995 to January 1999, including a period of active duty for training.  This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In October 2005 the veteran's representative indicated that the veteran was unable to attend his Board hearing scheduled for October 2005, and wished to continue the appeal on the evidence of record.


FINDINGS OF FACT

1.  The veterans right ankle disability is not shown to be manifested by severe incomplete sciatic nerve paralysis marked muscular atrophy.

2.  The preponderance of the evidence is against a finding that the veteran has a left ankle disability that is related to his service-connected right ankle disability.

3.  The veteran completed three years of high school and last worked in 1999-2000 as a tow truck driver.

4.  The veteran's only service-connected disability is a right ankle disability, rated 40 percent disabling.  

5.  The right ankle disability is not of such nature and severity as to prevent the veterans participation in regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for reflex sympathetic dystrophy, with postoperative right ankle fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (Code) 8620 (2005).

2.  Service connection for a left ankle disability as secondary to the veterans service-connected right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  The schedular criteria for a TDIU rating are not met; a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VAs duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via September 2003 letter, the veteran was informed of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, the assistance that VA would provide to obtain evidence and information in support of his claims, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The September 2003 VCAA letter informed the veteran that he should submit any medical evidence pertinent to his claims.

While the VCAA notice in this case was not provided prior to the initial AOJ adjudication, notice was provided by the AOJ prior to the transfer and certification of the case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  The claims were thereafter readjudicated.  See June 2004 supplemental statement of the case (SSOC).  Therefore, notwithstanding Pelegrini, it is not be prejudicial to the veteran to consider his claims on the merits at this time; the Board finds that the notice requirements of the VCAA are satisfied.  The veteran has received notice regarding the rating of ankle disabilities.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and VA treatment records are associated with the claims file.  He has been examined by VA with respect to the matters at issue.  The veterans representative alleges that as the November 2003 VA examiner was an orthopedic specialist, and not a neurologist, the examination was somehow inadequate.  Significantly, while the veterans service connected right ankle disability is rated under a neurological code, there appear to be few neurological manifestations associated with the  right ankle disability.  Furthermore, the Board finds no reason to question the competence of an Board-certified orthopedic specialist to assess lower extremity disability that includes neurologic pathology.  The examiner commented on neurological findings (and presumably would have sought neurological consult if findings beyond his competence to assess were noted).  Significantly, in this allegations the representative does not specify in what way the examination was deficient.  (And there are other medical examinations of record.)

The veteran has not identified any pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of this claim.

Factual Background.

A VA rating decision in November 1999 granted the veteran service connection for reflex sympathetic dystrophy, right ankle, rated 40 percent, effective in July 1998.

On September 1999 VA examination, it was noted that due to the favoring of his right ankle, the veteran's left ankle was beginning to cause him some discomfort, but clinically it did not appear to be very significant.

In a letter received in March 2001 the veteran's private physician P.T., M.D., indicated that the veteran had moderate asthma that had been treated with inhalers.  He also stated that the veteran had a history of reflex sympathetic dystrophy in the right ankle.  The physician indicated that at present the veteran was unemployable.  

On a June 2001 VA examination, the veteran complained of constant right ankle pain, and that he was also feeling pain and swelling and burning of the right knee as well as some numbness over the right thigh.  He indicated that he was not getting any current treatment for his disability.  Physical examination revealed that he was very apprehensive for any degree of palpation of his right foot and ankle area by the examiner; he complained of severe pain.  The veteran noted that there was some right foot and ankle hypersensitivity.

On July 2001 VA examination, the veteran indicated that he had debilitating asthma with daily symptoms and had to use inhalers to control the symptoms.  He also had left ankle pain as well as left heel pain secondary to an abnormal gait.  He stated that his leg pain was great, and that no employer would hire him because of the brace on his leg and because he had to use asthma medications for his difficulty breathing.  Examination of the extremities revealed that the veteran could not walk without his apparatus more than three steps at a time without a significant amount of pain.  With his walking apparatus he was able to walk with frequent rests in between walks secondary to pain.  He had good pulses distally in all four extremities with dorsalis pedis being 2+/4 bilaterally in the lower extremities and radial pulses of 2+/4 in the upper extremities.  It was noted that he had varicose veins in the left ankle area.  There was mild edema on the right lower extremity, 1+/4 opposed to the left side which had only a trace.  The right ankle was significantly tender to palpation.  The examiner was barely able to squeeze the ankle without having a significant jerk from the veteran.  It was also tender along the posterior calf in the Achilles tendon area.  As for range of motion on the right side, pain and tenderness disabled him from having any dorsiflexion movement at all, so it was actually zero.  Plantar flexion was up to 40 degrees.  In terms of eversion testing the veteran was not able to tolerate anything more than 5 degrees and inversion nothing more than 10 degrees on the right ankle.  The left ankle had no limitation in dorsiflexion, plantar flexion, eversion or inversion.  Sensory examination revealed that it appeared to be intact.  The examiner indicated that there was swelling and tenderness of the right ankle; however, there was no effusion and no muscle pain was noted.  No neurologic abnormalities were noted.  The examiner stated that given the veteran's multidiagnoses, it was obvious it would be very difficult for him to work due to his lack of education.  The examiner also remarked that, unless he could be retrained into some type of sitting position job, the veteran may have to have more compensation for his first time served.  Diagnoses included right ankle disability, asthma, and reflex disease.

A surgery note dated in March 2002 reflects a preoperative diagnosis of comminuted fracture, dislocation of right ankle.  The postoperative diagnosis was comminuted fracture, dislocation of the right ankle.  It was noted that the veteran underwent an open reduction, internal fixation.  

In May 2002 the veteran underwent the removal of screws from his right ankle.  The postoperative diagnosis was heel and ankle fracture with retained syndesmosis screw.  The surgery was to remove hardware from the right ankle and the condition after the surgery was described as stable and satisfactory.

On May 2002 VA orthopedic examination, the examiner indicated he was unable to examine the veteran as his right lower extremity was still in the recovery stage, and had bandages and sutures.  As far as employability was concerned, the examiner indicated that would not agree that the veteran was unemployable since even if he was completely paralyzed to the lower extremities, there were jobs available for individuals wanting to work, and in this particular case both lower extremities were functional, with a questionable reflex sympathetic dystrophy on the right side only.  Therefore, the examiner believed that the veteran was employable.

In a June 2002 form related to a State disability application, it was noted that the veteran was not able to work, but was able to participate in education or training.  

In a statement received in September 2002, the veteran indicated that he was not able to work at his old jobs such as a tow truck driver or as an Infantry soldier, and that he wanted to provide a better living for his three children.

A VA medical record dated in January 2003 reflects that the veteran sought treatment after sustaining a gunshot wound to the head in an attempted car jacking.

A VA medical record dated in October 2003 indicates that the veteran was still having pain in the ankle although there were no specific physical findings to corroborate.  The wounds were well healed.  His gait was antalgic.  It was noted that the veteran did not want the remaining hardware removed from his leg.

On November 2003 VA examination, the examiner noted that the claims file was reviewed and that the veteran was currently unemployed.  The veteran reported substantial constant pain in his right ankle, and also reported some discomfort in his opposite ankle.  He had not had any specific injuries to that side that he could recall.  He indicated that he was unable to run or jump, and was limited in his walking capabilities.  He stated that he could shoot baskets from a standing position; otherwise, his interaction was quite limited.  It was noted that he had sustained an injury as a victim of an attempted carjacking.  A bullet was fired at his head and glanced off his skull (fortunately not fracturing the skull or penetrating the brain).  Physical examination revealed a healthy gentleman of approximately 243 pounds.  The veteran's gait was quite abnormal, being antalgic on the right side.  He walked with the right foot externally rotated, intended to roll across the floor, rather than to go on tip toes.  Examination of the lower extremities revealed a 16-centimeter well healed scar along the distal fibula,.  Some hardware was palpable in the distal half of the wound.  The veteran reported fairly significant sensitivity and tenderness around the entire area.  The overall appearance of the right foot reflected slight puffiness in comparison to the left.  There was no significant color change or any shininess to the skin.  The plantar aspect of the feet demonstrated good weight-bearing calluses across the forefoot, relatively evenly from medial to lateral.  This was present on both feet.  Range of motion of the ankles was: dorsiflexion 5 degrees on the left, minus 15 on the right; plantar flexion 50 degrees on the left, 50 on the right; inversion 45 degrees on the left, 35 degrees on the right; eversion 10 degrees on the left, 5 degrees on the right.  He reported discomfort in all extremities, but seemed particularly to limit the dorsiflexion.  Limb measurements revealed no sign of thigh atrophy, but some calf atrophy on the right side with measurements as follows:  Thigh: right 51, left 51; knee: 41 on the right, 41.5 on the left; calf: 39 on the right, 40.5 on the left; ankle: 25 on the right, 24 on the left; and midfoot: 26 on the right, 27 on the left.  Examination of the toes and forefeet revealed no abnormalities.  Stress testing of the left foot and ankle revealed anterolateral rotational laxity, as well as what appeared to be some inversion laxity.  The diagnosis was chronic pain, right ankle, status post numerous ankle sprains and open reduction internal fixation of the right ankle, and, left ankle discomfort with some evidence of lateral ligament instability, mild.  The discussion was as follows:

This gentleman has significant sensitivity and tenderness in the right ankle, which has been diagnosed as reflex sympathetic dystrophy.  There is no absolute criteria for making this diagnosis.  It is clear that he has chronic pain in the area, and the records would seem to indicate that sympathetic blocks provided excellent, thought temporary, relief.  There is no significant shininess to the skin.  Consequently, I cannot be assured that the diagnosis of reflex sympathetic dystrophy is correct; however, it is a reasonable one to make.

This gentleman does have some significant disability residuals in the right ankle, both subjective and objective.  Specifically, as he has an apparent 15-degree plantar flexion contracture, as well as a 10 degree loss of inversion and a 5 degree loss of eversion.  In addition, he has hardware still present in the distal ankle region, which is somewhat sensitive.  It is not clear, however, that removal of the hardware will substantially improve the condition of this ankle.

This gentleman's left ankle is essentially normal, except for some ligament laxity, which probably relates to very early time.  He reports discomfort, and feels that this is due to overuse.  However, I find this argument less than persuasive.  There are many people that favor one side due to injury, amputation, polio, etc., and we do not tend to see significant aches and pains in the opposite ankle based on this situation.  

There are also issues as to unemployability.  Currently, this gentleman's abnormal area is essentially confined to the right foot and ankle.  As such, he could certainly perform  any sedentary or semisedentary activities.  He certainly is not suitable for heavy lifting and carrying, running and jumping, or even continuous activities on his feet, particularly over uneven ground.  As to whether this meets the VA criteria for unemployability, I am not certain.  

I discussed the possibility of retraining him to a more sedentary occupation.  He did not seem to be terribly enthusiastic about this, indicating that he has to take care of his children.  He appears to be very well motivated to provide appropriate care to his three children, and felt that there was no one else that could properly take care of them, and in actuality he did not seem terribly enthusiastic about rejoining the job market at this time.

VA medical records from March 2002 to April 2004 continue to reflect the veteran's ongoing treatment for right ankle disability.

In a medical opinion dated in June 2004 (evidently sought in connection with a claim of entitlement to a temporary total disability rating based on convalescence under 38 C.F.R. § 4.30), a physician indicated that it was more likely than not that the veteran's right ankle disability was related to the March 2002 fracture of the right ankle and that convalescence was estimated as being three months.

A June 2004  rating decision assigned a temporary total (convalescent) rating effective March 20, 2002, through June of that year.  A 40 percent rating was assigned from July 1, 2002.

I.  Right ankle

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The veterans service-connected right ankle disability is rated (as sciatic nerve paralysis) under Code 8620.  Moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating.  The next higher, 60 percent, rating requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.

Here, severe (as opposed to moderately severe) incomplete paralysis of the sciatic nerve, with marked muscular atrophy (a requirement for the higher rating of 60 percent) is not shown.  Comprehensive measurements of the veterans thighs, calfs, and midfoot as reported on the November 2003 VA examination revealed almost no difference between the right and left lower extremities.  While some calf atrophy was noted on that examination, the calf measurements of 39 on the right and 40.5 on the left reflect, at most, moderate, and not marked. muscular atrophy  

The Board has reviewed all clinical findings of record and found none reflecting  marked muscular atrophy (or more than moderate incomplete sciatic nerve paralysis).  Examiners have found few neurologic abnormalities.  Alternative rating under 38 C.F.R. § 4.71a criteria would be of no benefit to the veteran, as 40 percent (already assigned) is the maximum rating provided for ankle disability under those criteria (to be assigned when there is ankylosis of the ankle in an unfavorable position;  see Code 5270).  In short, no applicable criteria provide for a rating in excess of 40 percent given the pathology and associated impairment shown.  Hence, the preponderance of the evidence is against this clam, and it must be denied.   .

II.  Left ankle

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be granted for the degree of aggravation to a nonservice-connected disorder which is proximately due to or the result of a service connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records contain no findings related to the left ankle, and the veteran has not claimed that he hurt his left ankle in service.  Instead, he asserts that his left ankle disability is related to his service-connected right ankle disability.

Notably, it is unclear whether the veteran indeed has a current left ankle disability entity.  While his complaints of left ankle pain have been clinically noted, there is no underlying diagnosis of a disability entity associated with the left ankle pain.  Even assuming that the veteran has a left ankle disability, with the exception of a comment on September 1999 VA examination (when no left ankle  disability was diagnosed) there is no medical evidence of record suggesting that the veteran has a left ankle disability that was caused or aggravated by his service-connected right ankle disability.  In fact, there is an opinion to the contrary.  The November 2003 VA examiner examined the veteran, reviewed his records, and indicated that there was no relationship between any left ankle and the service connected right ankle disabilities, as he claims.

The Board has reviewed the veterans statements in support of this claim.  Although a claimant may testify as to symptoms he or she perceives to be manifestations of disability, he is a layperson, and medical diagnosis and nexus are medical questions that must be answered by a person with medical expertise, which the veteran lacks.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has submitted some medical literature in support of his claim.  These materials, however, do not specifically relate his claimed left ankle disability to his service-connected right ankle disability, and do not show  with any degree of certainty a relationship between the veteran's left and right ankle disabilities.  For these reasons, the Board finds that the medical text evidence submitted by the veteran does not contain the specificity to constitute competent evidence of the claimed medical nexus.  Sacks v. West, 11 Vet. App. 314 (1998).

In summary, the preponderance of the evidence is against a finding that the veteran has a chronic left ankle disability related to his service-connected right ankle disability (or otherwise related to his military service).  Hence, the "benefit of the doubt" rule does not apply, and the claim must be denied.

III.  TDIU

In his March 2001 application for TDIU, the veteran indicated that the service-connected disabilities that prevented him from gaining or securing employment were his right and left ankle disabilities.  He indicated that his disability began to affect him in December 2000, and that the most that he had ever earned in one year was $26,000 in 1999 working as a tow truck driver.  He reported that he last worked in 1999/2000 as a tow truck driver.  He stated that he had three years of high school and had not had any additional specialized training prior to his disability.  

A total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The provisions of 38 C.F.R. § 4.16(b) allow for extraschedular consideration in cases where veterans are unemployable due to service-connected disabilities but do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).

The veteran's only service-connected disability is his right ankle disability, rated 40 percent disabling.  The scheduler requirements for TDIU as not met, as a 40 percent rating does not satisfy the criteria of § 4.16(a).  Nevertheless, veterans who are unable to secure and follow a substantially gainful occupation because of service-connected disabilities are to be rated totally disabled.  Therefore, rating boards must submit to the Director, Compensation and Pension Service, for extraschedular consideration, all cases where a veteran is unemployable due to service-connected disabilities, but fails to meet the rating percentage standards in 38 C.F.R. § 4.16(a).  Here, the RO denied submission of the veteran's TDIU claim for extraschedular consideration based on a finding that there were no unusual or exceptional factors or circumstances associated with the veteran's disablement.  The Board finds likewise.  

The veteran suffers from substantial non-service-connected disability, including asthma, (which he himself has described as debilitating and responsible, at least in part, for employers being reluctant to hire him).  This is further shown by the July 2001 VA examiners comments that the veterans multidiagnoses (as opposed to a single diagnosis, i.e., the right ankle disability) make it difficult for him to work.  Further, no competent medical professional has opined that the veteran is unemployable due solely to his service-connected right ankle disability.  In fact, the May 2002 VA examiner specifically stated that he believed the veteran was capable of employment.  Moreover, there is no evidence that the veteran would be unable to participate in education or training.  The evidentiary record does not permit a conclusion that there are any unusual or exceptional circumstances present so as to warrant referral of the claim to the VA Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In summary, the schedular requirements for TDIU are not met, and the preponderance of the evidence is against a finding that the veteran is precluded from employment due to his sole service connected disability.  Accordingly TDIU is not warranted.





ORDER

A rating in excess of 40 percent for reflex sympathetic dystrophy, with postoperative fracture, right ankle, is denied.

Service connection for a left ankle disability as secondary to service-connected right ankle disability is denied.

Entitlement to TDIU is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans Appeals


  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

